Response to Amendment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
the amendment filed on 5/31/2022 has been received and made of record.
 Applicant’s arguments with respect claims 1 and 11 have been fully considered but are moot in view of new grounds rejection.
for example, applicant alleges “ Applicant sees no teaching of this second limitation in the cited portions. While paragraph [0051] describes accident information over a route, there is no apparent teaching that a given incident is added to a combined set of events occurring within a predefined proximity of the location.”
 in response examiner respectfully disagrees and asserts newly cited reference Bai discloses adding the data to a combined set of events sharing a with the detected vehicle occurring within a predefined proximity of the location(see fig. 8, step 818  and par. 0095-0096 , step 818 to add new event data to the matching and/or correlating prior event data in collision event database).  

 as per claims 17 applicant alleges “there is no teaching shown of any correlation between a vehicle fixed physical characteristic and any events, wherein the characteristic is associated with the event type at any location, as previously noted, there is no teaching of alternative routes on such a premise either”.  
 	In response, examiner respectfully disagrees and asserts  CHINTAKINDI discloses determine that a route includes a location predesignated to cause a predefined undesirable vehicle event, based on a vehicle fixed physical characteristic 
pre-associated with the location as an event cause(see par. 0026,  0057, while travelling along a route determine or recognize road risk exposure based on vehicle type  such as  the vehicle 302 as (car, the vehicle 302 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.). and responsive to a vehicle having the trait (i. e, particular size ) and traveling the   recommend an alternative route avoiding the location( see par. 0115, 0121, generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550, so that  the driver may be presented with an alternate route which is less risky than the initial route calculated). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-11 and 12-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Sunil CHINTAKINDI U.S. Patent Application No. 2018/0106633 [herein after CHINTAKINDI} in view of  Bai et al. U.S. Patent Application Publication No. 2017/0268896[hereinafter Bai].
As per claim 1, and 12 CHINTAKINDI discloses a system comprising  a processor configured to: 
receive data indicating a detected vehicle-event, event location, and vehicle
traits(model or class)(par. 00557, 0077);
responsive to occurrence of the events in the set exceeding a threshold, for the location, determine, from the set, a common vehicle trait { Vehicle information may include vehicle make, vehicle model, vehicle year, and age ](par. 0028, 0041, 0057); and 
designate the location as likely to cause the Vehicle- event for vehicles having the trait(par.0023, 0032, 0069). 
CHINTAKINDI does not explicitly discloses add the data to a combined set of events sharing a with the detected vehicle occurring within a predefined proximity of the location.
Bai discloses  add the data to a combined set of events sharing a with the detected vehicle occurring within a predefined proximity of the location(see fig. 8, step 818  and par. 0095-0096 , step 818 to add new event data to the matching and/or correlating prior event data in collision event database). Therefore, it would have obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bai into the system of CHINTAKINDI because predicting a road hazard based on patterns of collected data, enables sharing alert information with other vehicles and users in a vehicle communication network.

 As per claims 6-8, CHINTAKINDI discloses vehicle traits such as (model , class clearance ) (See par. 0057)

as per claims 9-11, CHINTAKINDI Vehicle Traits such as( vehicle sate characteristic. speed, barking) (see par. 0077).
 

 as per claim 13-16, CHINTAKINDI discloses the system of claim 12, wherein the condition includes several factors including (ice, rain, snow)(see par. 0052)

 
Claims 2-5   are  rejected under 35 U.S.C. 103 as being unpatentable over CHINTAKINDI-Bai and further in view of Modica et al. U.S. Patent Application No. 2017/0358204{hereinafter Modica}.

as per claims 2-5   the system of CHINTAKINDI-Bai discloses substantial features of the claimed invention  discussed above with respect to claim1,  the system of CHINTAKINDI-Bai does not explicitly disclose wherein the vehicle traits include (size, weight, height, width etc.).
However, Modica  discloses  a system for evaluating road condition of a vehicle path wherein the vehicle traits(metadata) may include (size, weight, height, width)(see par. 0065, 0092, 0099). ). Therefore, it would have obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Modica into the system of CHINTAKINDI-Bai because vehicle traits such (size, weight, height, width) are good indicative of vehicle class, and based road condition, a warning may be issued to the driver and responsible traffic control agency and may rerouting based on the communication received from the user vehicle environment.



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  over Sunil CHINTAKINDI U.S. Patent Application No. 2018/0106633 [herein after CHINTAKINDI}.
As per claim 17, CHINTAKINDI discloses a system comprising:
a processor configured to:
determine that a route includes a location predesignated to cause a predefined
undesirable vehicle event, based on a vehicle fixed physical characteristic 
pre-associated with the location as an event cause(see par. 0026,  0057, while travelling along a route determine or recognize road risk exposure based on vehicle type  such as  the vehicle 302 as (car, the vehicle 302 may be any type of vehicle, including a motorcycle, bicycle, scooter, drone (or other automated device), truck, bus, boat, plane, helicopter, etc.).
responsive to a vehicle having the trait (i. e, particular size ) and traveling the   recommend an alternative route avoiding the location( see par. 0115, 0121, generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550, so that  the driver may be presented with an alternate route which is less risky than the initial route calculated). 

as per claim 19, CHINTAKINDI  the system of claim 17, wherein determination is
further based on an environmental conditions pre-associated with the location as an event cause, the environmental condition including a weather condition projected to be present at the location when the vehicle arrives at the location(see par. 0028, 0068, determining historical weather information and/or weather forecast information may be used to identify one or more different weather conditions (e.g., wind, snow, rain, etc.) that may have an effect on traffic speeds, and thus may have an effect when calculating predicted and/or near real time road frustration index values on a particular road segment.

as per claim 20, CHINTAKINDI discloses the system of claim 19 wherein the environmental condition includes a traffic condition projected to be present at the location when the vehicle arrives at the location(see par. 0031, 0097 future route segment of a route currently being traveled. In some cases, the road frustration analysis engine 252 may predict a road frustration index for one or more route segments of a route to be traveled by the vehicle at a future time or date.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 		Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452